Dismissed; Opinion Filed September 6, 2018.




                                               In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        No. 05-18-00851-CV

                        IN THE INTEREST OF B.G.H.M., A CHILD

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-51781-2018

                               MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Stoddart
                                       Opinion by Justice Lang

       Before the Court is the parties’ voluntary agreed motion to dismiss appeal pursuant to

Texas Rule of Appellate Procedure 42.1. See TEX. R. APP. P. 42.1. We grant the motion and

dismiss the appeal. See id.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE


180851F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF B.G.H.M., A                     On Appeal from the 416th Judicial District
 CHILD                                              Court, Collin County, Texas
                                                    Trial Court Cause No. 416-51781-2018.
 No. 05-18-00851-CV                                 Opinion delivered by Justice Lang, Justices
                                                    Myers and Stoddart participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Ronnie Jake Marks recover his costs, if any, of this appeal from
Stephanie D. Marks.


Judgment entered this 6th day of September, 2018.




                                             –2–